Citation Nr: 1142357	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent from November 1, 2004 to February 21, 2011 and as 50 percent disabling from February 22, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968 and also had unverified inactive service.  He was awarded the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa granted service connection for PTSD and assigned a 10 percent disability rating, effective November 1, 2004.  Following receipt of notice of that decision, the Veteran perfected a timely appeal with respect to the rating assigned to his now service-connected PTSD.  By an April 2007 rating action, the RO increased the evaluation for the Veteran's PTSD to 30 percent, effective November 1, 2004 and assigned a 10 percent evaluation from January 18, 2006.  

In August 2007, the Veteran and his wife testified at a Decision Review Officer (DRO) hearing.  A transcript of the hearing is associated with the claims folder.  In January 2008, the DRO who had conducted that hearing increased the rating of the Veteran's PTSD to 30 percent, effective January 18, 2006; granted a temporary 100 percent evaluation from August 27, 2007 to November 20, 2007 under 38 C.F.R. § 4.29; and assigned a 30 percent evaluation thereafter from December 1, 2007.  

In January 2011, the Board remanded the Veteran's increased rating appeal for additional development, to include obtaining additional pertinent VA treatment records and according the Veteran a VA PTSD examination.  Following completion of these requested actions, the Appeals Management Center, in August 2011, increased the evaluation for the Veteran's PTSD to 50 percent, effective from February 22, 2011.  Accordingly, the issue on appeal has been recharacterized (on the title page of this decision) to reflect this procedural history. 

FINDING OF FACT

In October 2011, prior to the promulgation of a decision, the Veteran expressed his desire to withdraw from appellate review his claim for an increased rating for his service-connected PTSD.  
CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal of his claim for an increased rating for his service-connected PTSD, the Board does not have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated October 2011, the Veteran indicated that he wished to withdraw his appeal.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction over the Veteran's increased rating claim.  


ORDER

The appeal of the claim for an initial increased rating for the service-connected PTSD is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


